Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 10, 2022.
As directed by the amendment: Claims 1, 3, 7, and 9-10 were amended. Claims 6 and 8 were cancelled. Claims 1-5, 7, and 9-10 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, the last line recites “Velcro” which is indefinite because this is a trademark or trade name. MPEP 2173.05(u) states “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being obvious over Yun (KR 20140107887).
Regarding claim 1, Yun discloses an adjustable massage seat (cushion 1, able to be adjusted by attaching body 10, see Figure 8), comprising: a seat (cushion 1, Fig. 8) comprising a first connection layer laid thereon (attachment part 2, Figure 8); and at least one massage knob (massager 100, Fig. 8) comprising at least one connection member disposed thereon (Velcro 14a is disposed on the bottom of the massager 100, see Fig. 6), wherein the at least one massage knob (100) is freely connected to the first connection layer (attachment 2, Fig. 8) by the at least one connection member (Velcro 14, Fig. 6; see lines 23-30 on page 4 of the English Translation. The cushion (1) upper surface has mounting section (2) applying the Velcro to correspond to the mounting member); wherein the at least one massage knob (100) comprises a main body (body 10, Figs. 5-6) and a second connection layer (far-infrared radiation material S, Fig. 5) enclosing the main body (material S surrounds the body 10, see Fig. 5); wherein the at least one massage knob (100) comprises a heating device (power supply 40, Fig. 5, is a “heating device” because it provides power to the electrical heating coil 30 to provide heat) disposed in the main body thereof (40 is inside the main body 10, see Figs. 5-6), and the heating device (40) is electrically connected to at least one heating pad (the power supply 40 is electrically connected via wires to at least one heating pad 30, see Fig. 5 and see page 4, lines 9-11 of the English translation. The power supply 40 allows the heat to be provided when the device is disconnected from the connection jack 310, see Fig. 3 and page 5, lines 5-11 of the English translation) and configured to control the at least one heating pad to heat (the power supply 40 is configured to provide electricity to the heating pad 30 at least when the device is disconnected from connection jack 310 after charging has complete, see page 5, lines 5-11 of the English Translation), and the at least one heating pad (30, Fig. 5) is disposed around the main body (the pad 30 is around the perimeter of the main body 10, see Fig. 5) and between the second connection layer (the heating pad 30 is between layer S, Fig. 5).
Yun discloses providing at least one heating pad that is adjacent each wall of the main body (heating unit 30 is adjacent wall(s) 10-1, 10-2, and 10-3, see Fig. 5), but does not specifically state this is a plurality of heating pads. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one heating pad of Yun to be divided into a plurality of heating pads with one heating pad for each wall (10-1, 10-2, 10-3) because this would provide an expected result of allowing each pad to be separately controllable and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, Yun discloses wherein the at least one massage knob (100, Fig. 8) is a wavy massage knob (the profile of 10-1 in Fig. 5 rises in a curved manner similar to a cresting wave shape). 
Regarding claim 7, Yun discloses wherein the main body (10, Fig. 5) of the at least one massage knob (100) comprises a vibration device disposed therein (vibration unit 20, Fig. 5). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 20140107887) in view of Chang (5,964,634).
Regarding claim  103, Yun discloses wherein the at least one connection member is Velcro (Velcro 14, Fig. 6; see lines 23-30 on page 4 of the English Translation), but is silent regarding two-sided hook Velcro tape.
Chang teaches a related modular adjustable seat (such as Fig. 11) wherein the device uses modular pieces (construction pieces 12, Figs. 8-9) constructed using loop fabric (loop material 16, Fig. 9) and they are configured to be fastened together via two-sided hook Velcro tape (double-sided hook surfaced tabs 40, Fig. 9, Fig. 3). The two-sided hook tape is independently removable between the modular pieces (12) at locations where the user desires the pieces to be joined together (see Fig. 9 and col. 6, lines 8-13), and may be formed in longer strips that may provide a more practical and stronger connection (see col. 6, lines 14-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection layers and connection member of Yun to utilize loop fabric connection layers and two-sided hook Velcro tape as the connection member as taught by Chang because this is a simple substitution of one known fastening mechanism for another known fastening mechanism and would provide an expected result of allowing the modified massage knob to be placed on a variety of locations on the seat as determined by the user’s placement of the two-sided hook tape. Furthermore, the use of two-sided hook tape may be provided in longer strips that provide a practical and strong connection (see col. 6, lines 14-19).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 20140107887) in view of Struble et al. (3,318,632).
Regarding claim 4, Yun is silent regarding wherein the first connection layer is a velvet connection layer, a non-woven fabric connection layer, or a linen connection layer.  
Struble teaches a related seat unit (seatback 10 with head rest 11, Fig. 1) with a detachable element (cover 14, Fig. 1) having a first connection layer that is a non-woven fabric connection layer (attachment means 15 with non-woven material 17, Fig. 1, see col. 2, lines 39-46). The non-woven fabric (17) is able to assure engagement of hooks with ribs by simply pressing the connection layer against pile fabric (see col. 2, lines 45-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first connection layer of Yun to be substituted with the non-woven fabric connection layer as taught by Struble, because this is a simple substitution of one known repeatedly detachable fastening means for another known repeatedly detachable fastening means, and would provide an expected result that the massage knobs can be easily detached and re-attached to the seat by simply pressing the attachment means together.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 20140107887) in view of Rosen et al. (4,005,703).
Regarding claim  155, Yun is silent regarding wherein the seat further comprises a vibration device disposed therein.  
Rosen teaches a vibratory therapeutic cushion (Figs.4a-4b) comprising a vibration device (vibrator unit in Fig. 1a) disposed in the seat (see Figs. 4a-4b, the seat includes vibrator units with a mechanical excitation plates 4, 8, and casing 13). The vibrators are operable by user-selected pulsation frequency and magnitude so as to provide varying degrees of vibratory penetration into the body, as desired (see col. 1, lines 40-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Yun to include at least one adjustable vibration device disposed therein as taught by Rosen so the user can apply vibrations of varying intensity to massage the body and promote relaxation, as desired, even when the massage knob is detached from the seat.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 20140107887) in view of Saro et al. (5,448,790).
Regarding claim 9, Yun discloses wherein the main body (10) may be made of various materials (see page 4, lines 14-17 of the English translation), but does not specifically disclose foam.  
Saro teaches a related seat device (Fig. 17) with Velcro (hook/loop strips 24, Fig. 2) detachable cushions (cushions 90a, Figs. 15-17) that are suitable for maintaining the body in a symmetrical and customized aligned position (see col. 2, lines 47-48). The cushions (90a) have a main body made of foam (high-density urethane foam inner core, see col. 6, lines 45-48). The foam cushions taught by Saro are waterproof, washable, breathable and allows bending under an applied force (see col. 6, lines 45-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the main body of Yun to be a foam as taught by Saro because this material provides an expected result of a high-density cushioning effect to provide support to a seated patient, and would be waterproof, washable, breathable, etc.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 20140107887) in view of Struble et al. (3,318,632).
Regarding claim 10, Yun is silent regarding wherein the second connection layer is a velvet connection layer, a non-woven fabric connection layer or a linen connection 8layer.
Struble teaches a related seat unit (seatback 10 with head rest 11, Fig. 1) with a detachable element (cover 14, Fig. 1) having a connection layer that is a non-woven fabric connection layer (attachment means 15 with non-woven material 17, Fig. 1, see col. 2, lines 39-46). The non-woven fabric (17) is able to assure engagement of hooks with ribs by simply pressing the connection layer against pile fabric (see col. 2, lines 45-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Velcro (14, Fig. 5) on the second connection layer of Yun to be substituted with a non-woven fabric connection layer as taught by Struble, because this is a simple substitution of one known repeatedly detachable fastening means for another known repeatedly detachable fastening means, and would provide an expected result that the heating wrapper can be easily detached and re-attached to enclose the main body by simply pressing the attachment means together.
Response to Arguments
Applicant's arguments filed November 10, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Caforio is silent regarding a heating device disposed in the main body, electrically connected to a plurality of heating pads and configured to control the plurality of heating pads around the main body to heat (see the last paragraph of page 7 of the Remarks, through the second paragraph of page 8 of the Remarks), this argument has been considered, but it is moot because Caforio is no longer relied upon in the current rejection(s).
Regarding the argument that Su uses a material with high heat capacity that heats by itself, which is different from the heating pads electrically connected to and driven by the heating device in the main body (see the last paragraph of page 8 of the Remarks, through the first two lines of page 9 of the Remarks), this argument has been considered, but is moot because Su is no longer relied upon in the current rejection(s).
Regarding the argument that DeCarlo fails to disclose the heating device electrically connected to the plurality of heating pads because DeCarlo’s heating coils are electrically disconnected from the removable gel pack member (see the last paragraph of page 9 of the Remarks), this argument has been considered, but it is moot because DeCarlo is no longer relied upon in the current rejection(s).
Regarding the argument that the combination of Caforio, Su, and DeCarlo fails to disclose the heating device electrically connected to the plurality of heating pads as currently claimed (see the first paragraph of page 10 of the Remarks), this argument has been considered, but it is moot because these references are no longer relied upon in the current rejection(s).
Regarding the argument that the remaining references Jay, Struble, Rosen, Deem, and Saro fail to teach or suggest the deficiencies of Caforio (see the first paragraph of page 11 of the Remarks), this argument has been considered, but it is moot because Caforio is no longer relied upon in the current rejection(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwartz et al. (2001/0052153) discloses an adjustable cushion with a removable pad (215) made of foam and attachable via Velcro. Montagnino et al. (6,416,534) discloses a related heating unit that is detachably connected via Velcro. KR 20110010973 U discloses a related heating mat with a plurality of Velcro strips to detachably receive massage knobs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785        

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785